internal_revenue_service number release date index number ---------------------- --------------------------------- -------------------------- ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-144118-08 date date legend parent ---------------------------------------------------------------------- ----------------------------------------------------------- -------------------------- sub ---------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------- ----------------- sub ---------------------------------------------------------------------- -------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ---------------- sub ------------------------------------------------------------------ ----------------------------------------------------------- ---------------------------------- sub --------------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------ plr-144118-08 sub ---------------------------------------------------------------- ----------------------------------------------------------- ------------------------- sub ---------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------- sub ---------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- business a business b state a state b x dear ------------ --------------------------------------------------------------------------------- --------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------------------- ---------------- --------- ---- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of a distributing_corporation or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly plr-144118-08 stock representing a 50-percent_or_greater_interest in a distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a publicly traded domestic_corporation and the common parent of an affiliated_group_of_corporations the parent group that files a consolidated federal_income_tax return parent owns all of the outstanding_stock of sub and sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub and sub each of the above entities is a domestic_corporation and a member of the parent group sub is directly engaged in each of business a and business b the financial information submitted by parent indicates that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the management of the parent group has determined that it can increase efficiency and achieve material savings by consolidating business a and the businesses of sub and sub with the business of sub proposed transactions for what are represented to be valid business reasons parent has proposed the following transactions the proposed transactions i ii iii sub will form a new state a limited_liability_company that will be disregarded as an entity separate from sub for u s federal tax purposes new llc sub will merge with and into sub under state b law with sub surviving merger no stock of sub actually will be issued in merger sub will contribute business a to sub transferring personnel who accept reassignment estimated to be approximately x people and various assets of business a including inventory automobiles furniture equipment files and customer records and other intangibles the initial contribution iv sub will distribute all of its stock in sub to sub distribution plr-144118-08 v vi vii sub will distribute all of its stock in sub to sub distribution sub will distribute all of its stock in sub to parent distribution and together with distribution and distribution the distributions sub will merge with and into new llc under state a and state b law with new llc surviving merger no stock in sub or interests in new llc actually will be issued in merger viii pursuant to an agreement by and among sub sub sub sub and new llc the agreement sub will agree to contribute all of the interests in new llc to sub contribution sub will agree to contribute all of the interests in new llc to sub contribution sub will agree to contribute all of the interests in new llc to sub contribution and together with contribution and contribution the contributions and new llc will agree to merge with and into sub with sub surviving under the agreement the parties also will provide i sub with the right to cause the new llc interests to be transferred directly to sub ii sub with the right to cause the new llc interests to be transferred directly to sub and iii sub with the right to cause the assets and liabilities of new llc to be transferred directly to sub via statutory merger under state a law of new llc into sub with sub surviving in lieu of taking actual receipt of the new llc interests pursuant to contribution contribution and contribution sub sub and sub respectively will exercise their rights under the agreement as a result under state a law new llc will merge with and into sub with sub surviving merger no stock in sub sub or sub actually will be issued in connection with merger representations merger taxpayer makes the following representations with respect to merger described above in step ii 1a merger will be effected pursuant to state b law as a result of the operation of such law all of the assets and liabilities of sub will become the assets and liabilities of sub 1b the fair_market_value of the sub stock constructively received by sub in merger will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange plr-144118-08 1c at least percent of the proprietary interest in sub will be exchanged constructively for sub stock and will be preserved within the meaning of sec_1_368-1 1d except as described herein neither sub nor any person related within the meaning of sec_1_368-1 to sub has any plan or intention to redeem or otherwise acquire any shares of the sub stock constructively issued in merger at any time after or in connection with merger or has any plan or intention to cause any other person or entity to acquire any such stock 1e except as described herein sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 1f 1g the liabilities of sub assumed within the meaning of sec_357 by sub will have been incurred by sub in the ordinary course of business and will be associated with the assets being transferred following the proposed transactions sub will continue the historic_business of sub or use a significant portion of sub 8’s historic_business_assets in a business 1h except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the proposed transactions all of which will be paid_by sub each party will pay its respective expenses if any incurred in connection with the proposed transactions 1i 1j at the time of merger there will be no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount no two parties to merger are investment companies as defined in sec_368 and iv 1k sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-144118-08 1l the total fair_market_value of the assets transferred to sub by sub will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with merger ii the amount of liabilities owed to sub by sub that are discharged or extinguished in connection with merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in connection with merger the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately after merger initial contribution and distribution taxpayer makes the following representations with respect to the initial contribution and distribution described above in steps iii and iv 2a no part of the consideration to be distributed by sub will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of sub 2b the five years of financial information submitted on behalf of business b conducted by the sub separate_affiliated_group sag as defined in sec_355 is representative of the present business operations of business b conducted by the sub sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 2c the five years of financial information submitted on behalf of business a conducted by the sub sag is representative of the present business operations of business a conducted by the sub sag and to be conducted by the sub sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 2d neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution the sub sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be such owner following the proposed transactions plr-144118-08 2e neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution the sub sag has been the principal_owner of the goodwill and significant assets of business a the sub sag will be the principal_owner of the goodwill and significant assets of business a following the proposed transactions 2f 2g following the proposed transactions the sub sag will continue the active_conduct of business b independently and with its separate employees following the proposed transactions the sub sag will continue the active_conduct of business a independently and with its separate employees 2h distribution is being carried out for the following corporate business purposes to increase efficiency and achieve savings by consolidating the businesses of sub sub and sub and to avoid an unnecessary material increase in state taxes distribution is motivated in whole or substantial part by one or more of these corporate business purposes these corporate business purposes cannot be achieved through a nontaxable_transaction that would not involve the distribution of sub and that would be neither impractical nor unduly expensive 2i 2j distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-144118-08 2k for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 2l the total adjusted_basis of the assets transferred to sub by sub in the initial contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by sub 2m any liabilities assumed within the meaning of sec_357 by sub in the initial contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred 2n the total fair_market_value of the assets transferred to sub in the initial contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by sub in the exchange ii the amount of any liabilities owed to sub by sub that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by sub in the exchange the fair_market_value of the assets of sub will exceed the amount of sub 9’s liabilities immediately after the initial contribution 2o sub will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the initial contribution and distribution 2p no intercorporate debt will exist between sub and sub at the time of or after distribution other than indebtedness if any incurred in the ordinary course of business 2q immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d plr-144118-08 2r at the time of distribution no member of the parent group will have an excess_loss_account in the sub stock or in the stock of any sub subsidiary 2s payments made in connection with all continuing transactions if any between sub and sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2t no two parties to the transaction are investment companies as defined in sec_368 and iv 2u distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of sub or sub 2v immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 distribution taxpayer makes the following representations with respect to distribution described above in step v 3a no part of the consideration to be distributed by sub will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of sub 3b sub is and immediately after distribution will be a member of sub 6’s sag 3c the five years of financial information submitted on behalf of business b conducted by the sub sag is representative of the present business operations of business b conducted by the sub sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-144118-08 3d the five years of financial information submitted on behalf of business a conducted by the sub sag is representative of the present business operations of business a conducted by the sub sag and to be conducted by the sub sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 3e neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution the sub sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be such owner following the proposed transactions 3f neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution the sub sag has been the principal_owner of the goodwill and significant assets of business a the sub sag will be the principal_owner of the goodwill and significant assets of business a following the proposed transactions 3g following the proposed transactions the sub sag will continue the active_conduct of business b independently and with its separate employees 3h following the proposed transactions the sub sag will continue the active_conduct of business a independently and with its separate employees 3i distribution is being carried out for the following corporate business purposes to increase efficiency and achieve savings by consolidating the businesses of sub sub and sub and to avoid an unnecessary material increase in state taxes distribution is motivated in whole or substantial part by one or more of these corporate business purposes these corporate business purposes cannot be achieved through a nontaxable_transaction that would not involve the distribution of sub and that would be neither impractical nor unduly expensive 3j distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both plr-144118-08 3k 3l for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 3m no intercorporate debt will exist between sub and sub at the time of or after distribution other than indebtedness if any incurred in the ordinary course of business 3n immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 3o at the time of distribution no member of the parent group will have an excess_loss_account in the sub stock or in the stock of any sub subsidiary 3p payments made in connection with all continuing transactions if any between sub and sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 3q distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of sub or sub plr-144118-08 3r immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 distribution taxpayer makes the following representations with respect to distribution described above in step vi 4a no part of the consideration to be distributed by sub will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of sub 4b sub is and immediately after distribution will be a member of sub 2’s sag 4c the five years of financial information submitted on behalf of business b conducted by the sub sag is representative of the present business operations of business b conducted by the sub sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4d the five years of financial information submitted on behalf of business a conducted by the sub sag is representative of the present business operations of business a conducted by the sub sag and to be conducted by the sub sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4e neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution the sub sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be such owner following the proposed transactions plr-144118-08 4f neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution the sub sag has been the principal_owner of the goodwill and significant assets of business a the sub sag will be the principal_owner of the goodwill and significant assets of business a following the proposed transactions 4g following the proposed transactions the sub sag will continue the active_conduct of business b independently and with its separate employees 4h following the proposed transactions the sub sag will continue the active_conduct of business a independently and with its separate employees 4i 4j 4k distribution is being carried out for the following corporate business purposes to increase efficiency and achieve savings by consolidating the businesses of sub sub and sub and to avoid an unnecessary material increase in state taxes distribution is motivated in whole or substantial part by one or more of these corporate business purposes these corporate business purposes cannot be achieved through a nontaxable_transaction that would not involve the distribution of sub and that would be neither impractical nor unduly expensive distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-144118-08 4l for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 4m no intercorporate debt will exist between sub and sub at the time of or after distribution other than indebtedness if any incurred in the ordinary course of business 4n immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 4o at the time of distribution no member of the parent group will have an excess_loss_account in the sub stock or in the stock of any sub subsidiary 4p payments made in connection with all continuing transactions if any between sub and sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 4q distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of sub or sub 4r immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 plr-144118-08 merger taxpayer makes the following representations with respect to merger described above in step vii 5a merger will be effected pursuant to the laws of state a and state b as a result of the operation of such laws all of the assets and liabilities of sub will become the assets and liabilities of sub 5b the fair_market_value of the sub stock constructively received by parent in merger will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange 5c at least percent of the proprietary interest in sub will be exchanged constructively for sub stock and will have been preserved within the meaning of sec_1_368-1 5d neither sub nor any person related within the meaning of sec_1_368-1 to sub has any plan or intention to redeem or otherwise acquire any shares of the sub stock constructively issued in merger at any time after or in connection with merger or has any plan or intention to cause any other person or entity to acquire any such stock 5e sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 5f 5g the liabilities of sub assumed within the meaning of sec_357 by sub will have been incurred by sub in the ordinary course of business and will be associated with the assets being transferred following the proposed transactions sub will continue the historic_business of sub including business a or use a significant portion of sub 9’s historic_business_assets in a business 5h except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the proposed transactions all of which will be paid_by sub each party will pay its respective expenses if any incurred in connection with the proposed transactions plr-144118-08 5i 5j at the time of merger there will be no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount no two parties to merger are investment companies as defined in sec_368 and iv 5k sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 5l the total fair_market_value of the assets transferred to sub by sub will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with merger ii the amount of liabilities owed to sub by sub that are discharged or extinguished in connection with merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in connection with merger the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately after merger the contributions taxpayer makes the following representations with respect to the contributions described above in step viii 6a each of the contributions will qualify as an exchange under sec_351 rulings characterization of proposed transactions based solely on the information submitted and the representations set forth above we rule as follows with respect to the characterization of the proposed transactions for u s federal_income_tax purposes the proposed transactions will be treated as if the following transactions occurred in the following order a a statutory merger of sub with and into sub with sub surviving ie merger b a contribution of the assets related to business a to sub by sub in constructive exchange for sub stock and the assumption by sub of liabilities associated with business a ie the initial contribution c a distribution of sub shares by sub to sub ie distribution d a distribution of sub shares by sub to sub ie distribution e a distribution of sub shares by sub to parent ie distribution f a statutory merger of sub with and into sub with sub surviving ie plr-144118-08 merger g a transfer of all of the assets of sub and sub by sub to sub in constructive exchange for sub stock and the assumption by sub of all of the liabilities of sub and sub ie contribution h a transfer of all of the assets of sub and sub by sub to sub in constructive exchange for sub stock and the assumption by sub of all of the liabilities of sub and sub ie contribution and i a transfer of all of the assets of sub and sub by sub to sub in constructive exchange for sub stock and the assumption by sub of all of the liabilities of sub and sub ie contribution rev_rul 1970_1_cb_79 revrul_64_73 c b merger based solely on the information submitted and the representations set forth above we rule as follows with respect to merger for u s federal_income_tax purposes provided that merger qualifies as a statutory merger in accordance with applicable state law the transfer by sub of all of its assets to sub in constructive exchange for sub stock and sub 9’s assumption of sub 8’s liabilities followed by sub 8’s constructive distribution of sub stock to sub in complete dissolution of sub will qualify as a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the transfer of all of its assets to sub in exchange constructively for sub stock and sub 9’s assumption of sub 8’s liabilities in merger sec_357 and sec_361 no gain_or_loss will be recognized by sub on its receipt of all of sub 8’s assets in exchange constructively for sub stock and sub 9’s assumption of sub 8’s liabilities in merger sec_1032 no gain_or_loss will be recognized by sub on its constructive distribution of the sub stock constructively received in merger sec_361 the basis of each asset received by sub in merger will equal the basis of that asset in the hands of sub immediately before merger sec_362 the holding_period of each asset received by sub in merger will include the period during which sub held such asset sec_1223 no gain_or_loss will be recognized by sub on the constructive exchange of its sub stock for sub stock in merger sec_354 plr-144118-08 the basis of the sub stock constructively received by sub will be the same as the basis of the sub stock surrendered in exchange therefor sec_358 the holding_period of the sub stock constructively received by sub in merger will include the holding_period of the sub stock surrendered in exchange therefor provided that such sub stock is held as a capital_asset on the date of merger sec_1223 initial contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the initial contribution and distribution the initial contribution followed by distribution will be a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the initial contribution sec_357 and sec_361 no gain_or_loss will be recognized by sub on the initial contribution sec_1032 the basis of each asset received by sub in the initial contribution will equal the basis of that asset in the hands of sub immediately before the initial contribution sec_362 the holding_period of each asset received by sub in the initial contribution will include the period during which sub held the asset sec_1223 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of sub as a result of distribution sec_355 no gain_or_loss will be recognized by sub as a result of distribution sec_361 the aggregate basis of the sub shares and the sub shares in the hands of sub after distribution will be the same as the basis of the sub shares in the hands of sub immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the sub shares and the sub shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c plr-144118-08 the holding_period of the sub shares received by sub in distribution will include the holding_period of the sub shares with respect to which distribution will be made provided that such sub shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between sub and sub will be made under sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to distribution no gain_or_loss will be recognized by and no amount otherwise will be included in the income of sub as a result of distribution sec_355 no gain_or_loss will be recognized by sub as a result of distribution sec_355 the aggregate basis of the sub shares and the sub shares in the hands of sub after distribution will be the same as the basis of the sub shares in the hands of sub immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the sub shares and the sub shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the sub shares received by sub in distribution will include the holding_period of the sub shares with respect to which distribution will be made provided that such sub shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between sub and sub will be made under sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to distribution no gain_or_loss will be recognized by and no amount otherwise will be included in the income of parent as a result of distribution sec_355 plr-144118-08 no gain_or_loss will be recognized by sub as a result of distribution sec_355 the aggregate basis of the sub shares and the sub shares in the hands of parent after distribution will be the same as the basis of the sub shares in the hands of parent immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the sub shares and the sub shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the sub shares received by parent in distribution will include the holding_period of the sub shares with respect to which distribution will be made provided that such sub shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between sub and sub will be made under sec_1_312-10 and sec_1_1502-33 merger based solely on the information submitted and the representations set forth above we rule as follows with respect to merger for u s federal_income_tax purposes provided that merger qualifies as a statutory merger in accordance with applicable state law the transfer by sub of all of its assets to sub in constructive exchange for sub stock and sub 1’s assumption of sub 9’s liabilities followed by sub 9’s constructive distribution of sub stock to parent in complete dissolution of sub will qualify as a reorganization under sec_368 merger will not be disqualified by reason of the contributions sec_368 and sec_1_368-2 sub and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the transfer of all of its assets to sub in exchange constructively for sub stock and sub 1’s assumption of sub 9’s liabilities in merger sec_357 and sec_361 no gain_or_loss will be recognized by sub on its receipt of all of sub 9’s assets in exchange constructively for sub stock and sub 1’s assumption of sub 9’s liabilities in merger sec_1032 no gain_or_loss will be recognized by sub on its constructive distribution of the sub stock constructively received in merger sec_361 plr-144118-08 the basis of each asset received by sub in merger will equal the basis of that asset in the hands of sub immediately before merger sec_362 the holding_period of each asset received by sub in merger will include the period during which sub held such asset sec_1223 no gain_or_loss will be recognized by parent on the constructive exchange of its sub stock for sub stock in merger sec_354 the basis of the sub stock constructively received by parent will be the same as the basis of the sub stock surrendered in exchange therefor sec_358 the holding_period of the sub stock constructively received by parent in merger will include the holding_period of the sub stock surrendered in exchange therefor provided that such sub stock is held as a capital_asset on the date of merger sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the distributions satisfy the business_purpose requirement of sec_1_355-2 whether the distributions are used principally as a device for the distribution of the earnings_and_profits of a distributing_corporation or controlled_corporation or both and iii whether the distributions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-144118-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
